Citation Nr: 1419355	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder, claimed as residuals of gangrene. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disorder, claimed as residuals of gangrene.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal (GI) disorder, claimed as residuals of food poisoning.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

5.  Entitlement to service connection for a GI disorder.

6.  Entitlement to service connection for a back disorder. 

7.  Entitlement to service connection for a neck disorder, diagnosed as degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The issue on appeal of entitlement to service connection for residuals of food poisoning has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA paperless claims processing systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a GI disorder and for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left ankle, right ankle, and GI disorders were most recently denied in an August 2003 rating decision on the merits finding no current diagnosis of a left ankle, right ankle, or GI disorders.

2.  Evidence associated with the claims file since the August 2003 RO decision denying service connection for a left and right ankle disorders is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claims for service connection, and does not raise a reasonable possibility of substantiating the claims.

3.  Evidence received since the August 2003 RO decision denying service connection for a GI disorder was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim for service connection.

4.  In a July 1989 decision, the RO denied the Veteran's claim of entitlement to service connection for a back disorder finding no current diagnosis of a back disorder.

5.  Evidence received since the July 1989 RO decision denying service connection for a back disorder was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim for service connection for a back disorder.

6.  Degenerative joint disease of the cervical spine was not manifest in service or within one year of service, and is unrelated to service.




CONCLUSIONS OF LAW

1.  The RO's August 2003 denial of service connection for left and right ankle disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  As new and material evidence has not been received, the claim for service connection for a left ankle disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  As new and material evidence has not been received, the claim for service connection for a right ankle disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

4.  The RO's August 2003 denial of service connection for a GI disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

5.  As new and material evidence has been received, the claim for service connection for a GI disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

6.  The RO's July 1989 denial of service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

7.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

8.  Degenerative joint disease of the cervical spine was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2008 and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the August 2008 letter addressed the need for new and material evidence to reopen the previously denied claims with regard to the left and right ankle, back, and GI claims.  It identified the basis for the prior final denials and informed the Veteran of the information and evidence necessary to substantiate the claims, affording the Veteran a full and fair opportunity to participate in the adjudication of the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For all claims decided herein, the Board notes that the Veteran's service treatment records and all identified VA treatment records have been added to the claims file.  

A VA examination was not obtained in connection with the claimed neck disorder decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no lay evidence of a continuity of symptomatology since service, and no competent evidence otherwise suggesting a nexus between service and a current neck disorder.  Accordingly, no examination is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


I.  New and Material Evidence
      
      Law and Regulations

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Analysis

The Veteran initially filed his claim for left and right ankle and GI disorders in December 2002.  In the August 2003 rating decision, the RO denied service connection for left and right ankle and GI disabilities finding that there was no evidence suggesting a current left or right ankle or GI diagnosis.  The RO notified the Veteran of its decision and his appellate rights with regard thereto, but the Veteran did not file a notice of disagreement with the decision.  Therefore, the August 2003 decision is final.  See 38 C.F.R. §§ 3.104, 20.1103.

The evidence before VA at the time of the August 2003 decision consisted of service treatment records.  

The evidence received since the August 2003 decision includes post-service VA treatment records dated from November 2005 to January 2010 and statements from the Veteran.  Some of the additionally received evidence is 'new' in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claims for service connection for left and right ankle disorders.  The evidence added to the record does not include any indication that the Veteran has a current left or right ankle disorder, which was the basis for the prior determination.  Therefore, reopening of the previous denial of service connection for left and right ankle disabilities is not warranted.

For his GI claim, claimed as residuals of food poisoning, the new evidence includes an October 2006 VA progress note which indicates a diagnosis of gastroesophageal reflux disease (GERD), a GI disorder.  This evidence is sufficient to reopen the claim for service connection for a GI disorder.  The Board finds that because the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claim of service connection for a GI disorder has been received.

For his back claim, the Veteran initially filed his claim for a back disorder in May 1989.  In the May 1989 rating decision, the RO denied service connection for a back disorder as the Veteran did not have a current diagnosis of a back disorder.  The RO notified the Veteran of its decision and his appellate rights with regard thereto, but the Veteran did not file a notice of disagreement with the decision.  Therefore, the May 1989 decision is final.  See 38 C.F.R. §§ 3.104, 20.1103.

The evidence before VA at the time of the May 1989 decision consisted of service treatment records.  

The evidence received since the May 1989 decision includes post-service VA treatment records and statements from the Veteran.  The new evidence includes a June 2009 VA progress note which indicates a diagnosis of back strain.  This evidence is sufficient to reopen the claim for service connection for a back disorder.  As stated previously, the Court has set forth a low threshold to reopen claims and based on the evidence combined with additional VA development, there is a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence sufficient to reopen the claim of service connection for a back disorder has been received.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


II.  Service Connection

Laws and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases, including arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran asserts he has a neck disability due to an auto accident in service, during which he sustained a whiplash injury. 

A review of service treatment records shows no treatment for, diagnosis of, or complaint related to a neck disorder.  The first indication of a neck disorder appears to have arisen in July 2006, more than 25 years after separation.  At that time, the Veteran complained of some right-sided lateral neck pain after a motor vehicle accident in which the driver applied his breaks quickly and the Veteran was pushed forward.  A July 2006 neck x-ray showed some degenerative joint disease.  Since that time, while there is evidence of additional treatment for neck pain to include a January 2007 complaint of neck pain after an assault, no medical professional has offered an opinion on etiology and no medical professional has indicated a relationship to service.

The sole opinion of record supporting a finding of a nexus between service and any current neck problems is the Veteran's own.  However, the Veteran is a layperson, and lacks the specialized knowledge and training needed to opine on a subject as complex as the etiology of degenerative joint disease.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  This is not a situation where the Veteran is able to report a directly observable cause and effect relationship; it requires analysis and application of medical principles not common knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion is not competent evidence and may be given no probative weight.

As was discussed above, this complete absence of any possible indication of a nexus between service and current disability, means that no VA examination or opinion is required for adjudication of the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Essentially, there is no evidence of a chronic neck disorder shown in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 27 year time span between his separation from service and the first evidence of neck problems.  See 38 C.F.R. § 3.303; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a)).  Moreover, there is no medical opinion of record that associates the Veteran's current neck disorder directly to his period of service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

New and material evidence has not been received to reopen a claim for service connection for a right ankle disorder, claimed as residuals of gangrene; the appeal is denied. 

New and material evidence has not been received to reopen a claim for service connection for a left ankle disorder, claimed as residuals of gangrene; the appeal is denied.

New and material evidence has been received to reopen a claim for service connection for a gastrointestinal (GI) disorder, claimed as residuals of food poisoning; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for service connection for a back disorder; to that extent, the appeal is granted.

Entitlement to service connection for a neck disorder is denied.


REMAND

While the Board regrets the delay on the remaining issues, the record is not ready for appellate review of the issues of entitlement to service connection for back and GI disorders.  The following further development is required.

In this case, service treatment records indicate multiple complaints of GI and back disorders in service.  However, the Veteran has never been afforded a VA examination for these issues. 

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any VA or non-VA health care provider that has treated him for back or GI disorders since his service discharge in June 1978.  Reference should be made to the report of the Veteran's treatment for GERD but the lack of records pertaining to that treatment prior to 2006.

2.  Following the above development, schedule the Veteran for a VA examination for his GI claim with the appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any current GI disorders had their onset in or are causally related to the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms since service and his current diagnosis of GERD.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the above development, schedule the Veteran for a VA orthopedic examination with the appropriate clinician.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that any current spine disorders had their onset in or are causally related to the Veteran's service.  In rendering this opinion, the examiner should consider the Veteran's report of symptoms since service and the June 2009 medical record showing a diagnosis of back sprain.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above development, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with the supplemental statement of the case and given an opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


